OPINION
MORRISON, Judge.
The offense is felony theft; the punishment, seven years, probated.
*729Appellant’s first ground of error is that the proof does not show appellant’s identity as being the person who committed the offense charged. The store manager and the arresting officer identified appellant as the person who took from the store at least 16 cartons of cigarettes which were later recovered from her.
Her second ground of error is her contention that a felony was not proven. The evidence shows that appellant took at least 16 cartons of cigarettes at the market value of $3.29 per carton, which is sufficient to show a felony.
Finding no reversible error, the judgment is affirmed.